Citation Nr: 0207145	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  99-07 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for cervical spine 
degeneration, osteoarthritis, and disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1966 to 
March 1971 and from December 1990 to July 1991.  A DD Form 
214, dated in 1991, reflects over 17 years of inactive 
service.  The veteran has reported that he served over 27 
years with the National Guard.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision from the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for 
cervical spine degenerative osteoarthritis and disk disease.  

While the veteran was residing in the jurisdiction of the 
Salt Lake City, Utah, VARO, the October 2000 Board decision 
found the claim well grounded and remanded the case to obtain 
a VA orthopedic examination and medical opinion, which was 
accomplished in August 2001.  The veteran now resides in the 
jurisdiction of the Fort Harrison, Montana, VARO.  

The veteran's February 2001, May 2001, and December 2001 
statements served as an application to reopen the claim of 
entitlement to service connection for sick sinus syndrome 
with atrial fibrillation and flutter with permanent 
pacemaker.  Because the claim has not yet been adjudicated, 
it is referred to the RO for appropriate action.  Bruce v. 
West, 11 Vet. App. 405, 408 (1998).  


FINDING OF FACT

The evidence does not include a medical opinion relating the 
veteran's current cervical spine degeneration, 
osteoarthritis, and disc disease to exposure to high G forces 
while flying as a pilot in service or to any other in-service 
event.  



CONCLUSION OF LAW

Cervical spine degeneration, osteoarthritis, and disc disease 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available service medical records and medical 
records from the identified health care providers.  The 
veteran received a VA examination and medical opinion, filed 
lay statements and treatise evidence with the RO, and 
declined the opportunity for a hearing.  The RO's June 1998, 
March 2001, and May 2001 letters to the veteran, the November 
1998 rating decision, the February 1999, May 1999, and 
December 2001 statements of the case, and the October 2000 
Board remand informed the veteran of the applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  The RO's June 1998 letter informed the veteran that, 
to claim a disability due to National Guard service, he 
needed to submit documentation showing whether he was on 
active duty for training or inactive duty for training when 
the disability was incurred.  The RO's March 2001 letter 
informed him of the November 2000 enactment of the Veterans 
Claims Assistance Act of 2000 and of the type of evidence 
need to substantiate his claim if service medical records did 
not show in-service treatment for his claimed disability.  
The May 2001 letter informed him of the provisions of the 
Veterans Claims Assistance Act of 2000 and that he needed to 
provided evidence of a relationship between the current 
disability and an in-service event.  Since the veteran was 
informed of the applicable laws and regulations and of the 
evidence needed to substantiate the claims and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist and inform the veteran.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.306.  Arthritis is presumed to have been incurred 
in service if it is manifested to a degree of at least ten 
percent within one year following the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309.  

It is undisputed that the veteran has current cervical spine 
degeneration, osteoarthritis, and disc disease.  A valid 
claim requires proof of a present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The August 2001 VA 
examiner confirmed that April 1998 x-rays demonstrated the 
first evidence of diffuse degenerative changes at multiple 
levels, including degenerative narrowing from C5 to C11.  In 
May 1998, a private examiner also prescribed physical therapy 
for cervical arthritis.  

Unfortunately, service connection cannot be granted because 
the evidence does not include a medical opinion relating a 
current cervical spine disability to exposure to high G 
forces while flying as a pilot in service or to any other in-
service event.  After reviewing the veteran's medical records 
and interviewing and examining the veteran, the August 2001 
VA examiner found no relationship between the veteran's 
cervical spine disability and any in-service event.  The 
August 2001 VA examiner particularly noted that the veteran's 
cervical spine disability was not documented until 1998, 
after he was no longer flying.  Certainly, as reported in an 
April 2002 medical history, the veteran was grounded from 
military flying in 1984 and from commercial flying in 1988.  
There was no continuity of symptomatology since the veteran 
last flew in service because, at the October 1992 and January 
1998 military examinations, his spine was deemed normal, and 
arthritis was not noted.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  The August 2001 VA 
examiner was also led to his opinion by the fact that the 
structural appearance of the cervical spine disability on x-
ray was identical to that seen in the general population of 
the veteran's age.  

Without a medical opinion linking the current disability to 
the veteran's active service, entitlement to service 
connection must be denied.  When a preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102 (2001); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 
(1990).  


ORDER

Entitlement to service connection for cervical spine 
degeneration, osteoarthritis, and disc disease is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

